DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Following prior arts are considered pertinent to applicant's disclosure.
US 20080107349 A1 (hereinafter Sung)
US 20160205404 A1 (hereinafter Zhu)
US 5689346 A (hereinafter Noda)
US 20140362922 A1 (parallel entropy decoded by dividing bitstreams Fig.5, 10, para 114, 315)
US 20160044314 A1 (entropy decoding pixels in parallel, para 66, Fig.2B)


Allowable Subject Matter, Claim Objection
Claims 6-7 & 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for allowance of the claim 6 is the additional limitation of this claim in the context of other limitations in the independent and intervening claims, the claim as a whole, is not anticipated nor is obvious over the prior art of record or found during Examiner’s search. Claim 13 have similar limitations. While claims 7 & 14 depends on claim 6 and 13 respectively. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 10-12, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Zhu.

Regarding Claim 17.  Sung teaches a method for operating an image processing device, the method comprising:	 receiving a first compression data stream generated by compressing a first image data of a first pixel [(Fig.8 unit 81)]  	 equally dividing the first compression data stream into a predetermined number of bits to generate a first divided compression data stream and a second divided compression data stream [(For each pixel compressed data is divided into Y, U & V components unit 85, 88 & 802 of Fig.8, see para 17, 53; also see corresponding encoder and encoded data in Fig.6; please note Y1 & U1 are each assigned to 8 bits {see Fig.7 top input waveform, para 52} )] :	 outputting a first divided data based on the first divided compression data stream [(output of 85)] :	 outputting a second divided data based on the second divided compression data stream [(output of 88)] ::	 and decompressing the first compression data stream based on the first divided data and the second divided data to output first output data of the image data [(decompression is reverse procedure of compression, i.e. reconstruction/combination of Y, U, V {para 38, 40})] .

Sung does not explicitly show variable bit rate (VBR) mode coding

However, in the same/related field of endeavor, Zhu teaches variable bit rate (VBR) mode coding [(Zhu para 3)] 

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because such inclusion provide uniform quality delivery [(Zhu para 3)]  

Regarding Claim 1: See analysis of claim 17 and note Sung in view of Zhu teaches the capable image processing device comprising:	 a multimedia processor that processes raw data of an image frame to generate image data, wherein the image frame comprises at least a first pixel, a second pixel, and a third pixel [(source device such as camera process the source/raw video data with plurality of pixels {Sung para 31} )] :	 and a frame buffer compressor comprising a decoder that decompresses a first compression data stream to generate a first output data [(Sung para 53, Zhu para 60 )] 

Regarding claim 18. Sung does not explicitly show the first compression data stream is compressed by a Golomb-Rice mode

However, in the same/related field of endeavor, Zhu teaches Golomb-Rice is one of a typical entropy coding techniques.

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because Sung is teaching that the first compression data stream is compressed by entropy encoding  (Sung para 38) and Zhu teaches Golomb-Rice is one of a typical entropy coding techniques, therefore combining them would have been predictable and the combination would have worked predictably without any changes of their respective functionalities. 

Regarding Claim 10: See analysis of claim 1, claim 18 {for Golomb-Rice} and note Sung teaches a merger that receives the first preliminary quotient data and the second preliminary quotient data, and the merger performs a decompression operation on the first compression data stream based on the first preliminary quotient data and the second preliminary quotient data. [(Sung, para 53 teaches quotient; decompression is reverse procedure of compression, i.e. reconstruction/combination of Y, U, V {Sung para 38, 40})] .


Sung in view of Zhu additionally teaches with respect to claim 19. The method for operating the image processing device of claim 17, further comprising:	 decompressing the first compression data stream based on the first divided data and second divided data [(Sung Fig.8 unit 81 receive multiple pixels data, each pixels having Y, U, V data)] :	 equally dividing a second compression data stream compressed on a second image data of a second pixel different from the first pixel by a variable bit rate mode into the predetermined number of bits[(Sung Fig.8 unit 81 receive multiple pixels data, each pixels having Y, U, V data)] ::	 and generating a third divided compression data stream and a fourth divided compression data stream [(Sung Fig.8 unit 81 receive multiple pixels data, each pixels having Y, U, V data; receiving and performing operation on 4 pixels or more)] :
Sung in view of Zhu additionally teaches with respect to claim 2. The image processing device of claim 1, wherein the frame buffer compressor further comprises an encoder that compresses the first image data by the variable bit rate (VBR) mode to output the first compression data stream [(see Zhu para 3 )] .

Sung in view of Zhu additionally teaches with respect to claim 3. The image processing device of claim 1, wherein, while the merger performs the decompression operation on the first compression data stream:	 the first predecoder divides a second compression data stream into the predetermined number of bits to generate a third divided compression data stream, wherein the second compression data stream comprises second image data of the second pixel compressed by the variable bit rate (VBR) mode, and the first predecoder outputs third divided data based on the third divided compression data stream: and the second predecoder divides the second compression data stream into the predetermined number of bits to generate a fourth divided compression data stream, and the second predecoder outputs fourth divided data based on the fourth divided compression data stream [(Sung Fig.8; data from each pixels is divided into three component data)] .

Sung in view of Zhu additionally teaches with respect to claim 4. The image processing device of claim 3, wherein the first pixel and the second pixel are placed in a same block inside the image frame [(Sung para 31)] .

Sung in view of Zhu additionally teaches with respect to claim 5. The image processing device of claim 1, wherein the first compression data stream is compressed by a Golomb-Rice mode [(see analysis of claim 18)] .

Sung in view of Zhu additionally teaches with respect to claim 11. The image processing device of claim 10, wherein:	 the first predecoder divides the first compression data stream into a predetermined number of bits to generate the first divided compression data stream, and the second predecoder divides the first compression data stream into the predetermined number of bits to generate the second divided compression data stream. [(Sung Fig.8; data from each pixels is divided into three component data)] .


Sung in view of Zhu additionally teaches with respect to claim 12. The image processing device of claim 10, wherein, while the merger performs the decompression operation on the first compression data stream:the first predecoder generates a third divided compression data stream including at least a part of a second compression data stream, wherein the second compression data stream comprises second image data of the second pixel compressed by the Golomb-Rice mode, and the first predecoder outputs third divided data based on the third divided compression data stream: and the second predecoder generates a fourth divided compression data stream including at least a part of the second compression data stream different from the third divided compression data stream, and the second predecoder outputs fourth divided data based on the fourth divided compression data stream. [(Sung Fig.8; data from each pixels is divided into three component data)] .

Claims 8-9, 15-16 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Zhu in view of Noda .

Regarding Claim 20. Sung additionally teaches the method for operating the image processing device of claim 17, wherein:	 the first divided data comprises first preliminary quotient data and first data, and the second divided data comprises second preliminary quotient data and [(Sung, para 53 teaches quotient)] .

Sung in view of Zhu does not explicitly show having overflow data

However, in the same/related field of endeavor, Noda teaches overflow data added to the actual data [(Noda column 39 lines 13-24)] 

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because such inclusion would handle the overflow condition and enhance the range of data [(Noda column 39 lines 13-24)] 

 Regarding Claims 8, 15. The image processing device of claim 5, wherein:	 the first divided data comprises first preliminary quotient data and first overflow data, and the second divided data comprises second preliminary quotient data and second overflow data. [(see analysis of claim 20)] 

Sung additionally teaches with respect to claims 9, 16. The image processing device of claim 8/15, wherein the merger forms quotient data for the first compression data stream based on the second preliminary quotient data and the first preliminary quotient data [(see Sung para 29 and Fig.2B; the pixel data has quotient; the pixel data is recovered using adjacent pixel data)] .


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	
/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2426